Name: 2012/258/EU: Decision of the European Central Bank of 26Ã April 2012 amending DecisionÃ ECB/2010/22 on the quality accreditation procedure for manufacturers of euro banknotes (ECB/2012/7)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  technology and technical regulations;  monetary economics;  monetary relations
 Date Published: 2012-05-15

 15.5.2012 EN Official Journal of the European Union L 126/13 DECISION OF THE EUROPEAN CENTRAL BANK of 26 April 2012 amending Decision ECB/2010/22 on the quality accreditation procedure for manufacturers of euro banknotes (ECB/2012/7) (2012/258/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Having regard to Decision ECB/2010/22 of 25 November 2010 on the quality accreditation procedure for manufacturers of euro banknotes (1), and in particular Article 2(4) and Articles 7 and 10 thereof, Whereas: (1) The Executive Boards competence to decide on accreditations under Article 2(4) of Decision ECB/2010/22 is delegated to it by the Governing Council in accordance with Article 12.1, second paragraph of the Statute of the European System of Central Banks and of the European Central Bank. (2) The procedure for granting, renewing and extending quality accreditation laid down in Decision ECB/2010/22 should be amended to allow for faster processing of quality accreditation requests, thereby ensuring the timely grant, renewal or extension of accreditation, and to alleviate the administrative burden on the Executive Board of the European Central Bank (ECB). (3) To this end, it should be made possible for the Executive Board to sub-delegate the competence to take decisions relating to routine accreditation to one or more of its members. The sub-delegation will, however, not cover the competence to grant exemptions, reject accreditation requests, suspend or revoke accreditations. (4) Decision ECB/2010/22 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Article 2(4) of Decision ECB/2010/22 is replaced by the following: 4. The Executive Board shall be competent to take all decisions relating to a manufacturers quality accreditation, taking into account the views of the Banknote Committee, and shall inform the Governing Council thereof. The Executive Board may decide to sub-delegate the powers to grant, renew or extend such accreditation pursuant to Article 3(4), and Article 4(3) and Articles 7 and 10, to one or more of its members.. Article 2 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 26 April 2012. The President of the ECB Mario DRAGHI (1) OJ L 330, 15.12.2010, p. 14.